Title: From John Adams to Richard Rush, 9 October 1815
From: Adams, John
To: Rush, Richard



Dear Sir
Quincy October 9th 1815

Thanks for your favour of the 2nd. & the valuable pamphlet “America Jurisprudence” With no less pleasure than difficulty I have read it once; the difficulty arose from a distressing inflammation in my eyes.
Before I venture to say another word, concerning this book, I must promise, that I am no judge of its merits, because for the last forty years, I have been a stranger to Lawyers, Judges & Courts of Justice: during the seventeen years, ie. from 1758 to 1775, that I was a practitioner at the bar, Hume, Bracton, Brittoin, Fleta Glanville, the year books, Ploudens Commentaries, Lord Cokes reports & in the civil law Vinnius Cujacius &c were studied by some, & respected by all. When I began the study & indeed the practice, the name of Blackstone, had never been pronounced in America, & scarcely in England. the history of the common law is still more modern.
If you can command patience enough, to read Ploudens Commentaries, if my memory does not deceive me, you will find research, learning, patience, & assiduity, equal to any of our American reports, respectable as these are & have been. And the “Cocus quidam” of the Dutch Pedant, and Runster, Punster Bynkershook, will shew you a comprehensive knowledge of the Law, Learning, of his age & Country, that will command your admiration. And notwithstanding a little court compliance in the case of Rawleigh &c, you will find him a Patriot of the first water.
It has long been a mystery to me, that the Lawyers & political writers & Speakers of our Country have never mentioned the Consolato del mare. You are the first. In page 28 you say “the free states of Italy in the 13th. Century, had their Consolato del mare, of which they acknowledged the Authority.” All maratime Europe, my friend acknowledged its authority before the 13th Century, & ever since, down to Mansfield & Rider. If Blackstone had investigated the history of the Consolato, with as much accuracy as he did that of Magna Charta, if Roberston had spent as much time on it, as in the history of Charles 5th. if Gibbon had laboured it, as he has, the decline & fall of the Roman Empire, they might have done, still more service to mankind.
Rome
In Rome in 1075, in the Church of St John Cateran, these laws were solemnly sworn to be observed.
Acri
In 1111 they were acknowledged & sworn to be observed by St Louis & the Count of Solvia, on their march to Jerusalem.
Majorica
In 1112 they were sworn to be observed by the Pisans.
Pisa
In 1118 they were sworne to be observed, in the Church of St Peter, in the Podestatship of Ambrosio Mighiori.
Marseilles
In 1162 in August, they were sworn to be observed in the Podestaship of Antoia.
Almeria.
In 1174 they were sworn to be observed by the Count of Barcelona & by the Genovese.
Genoa
In 1186 they were acknowledged and sworn to be observed in the Podestaship of Pinet migleri, Peter Ambrori, John de St Danato, William de Caimosino, Baldoni & Peter of Arenes.
Brandi or Brindisi
In 1187 1 February they were accepted & sworn to be observed by King William.
Rhodes
In 1190 they were sworn to be observed by Galeta.
Morea.
In 1200 they were received and sworn to be observed by the Prince of Morea.
Constantinople
In 1215 they acknowledged & sworn to be observed forever, by the Republic of Venice, and by King John in the Church of St Sophia.
Germany
In 1224 they were adopted & sworn to be forever observed by the Sovereign.
Messina
In 1125 they were acceded to and sworn to be observed in the Church of St Mary, in presence of the Bishop of Caterina by Frederick Emperor of Germany.
Paris,
In 1250 they were acceded by John of Belmont, representing the king of France, who was sick in presence of the Knights, of the “Ost” of the Templars & Hospitallers, and of the Admiral of the Levent, to be observed forever.
Constantinople
In 1262, they were accepted & sworn to be observed forever by Paleologus, the Emperor, in the Church of St Angelo.
Soria
In 1270 they were acknowledged, & sworn to be forever observed by Frederick King of Cyprus, and in Constantinople by the Emperor Constantine.
Majorica
In 1270 they were accepted and sworn to be observed by James, King of Arragan, and Majorca.
Old Ocean, you see Mr Rush, has been a region of Controversy before this month of October 1815. Seven or 8 hundred years ago, old Anarch, reigned upon it, with such injustice & Inhumanity, as to compel all nations to agree, & take a solemn oath to the observance of their agreement. England is not mentioned, that Island was at that time, neither a manufacturing a Commercial, nor a maratime power. Shall that upstart power, now dictate a system of despotism to this Globe? Had the Sovereigns at Vienna concerted a new Consolato del mare, sworn to observe it, & invited all nations to embrace it, they would have attempted, at least, a plan of Justice for Humanity. But despotism & superstition prevailed. Poor human nature, is still left to wallow in blood.
I have many faults to find, as well as many beauties to acknowledge, in your “Jurisprudence” but my eyes, forbid me to write at present more than the name of
John Adams.